Storrs, J.
The only question before us, is, whether the record exhibited on the hearing before the committee, was admissible and conclusive evidence of the matters which it was offered to prove.
With regard to the effect of judgments in former suits, the general rule, as laid down in the treatises on evidence, and supported by the cases, is, that no matter, once litigated and determined, by proper authority, shall, a second time, be brought into controversy between the same parties ; and therefore, the judgment of a court of concurrent jurisdiction, directly upon the point, is, when pleaded in bar, in cases where a special plea is required, and in other cases, when given in evidence, conclusive between the parties upon the same matter directly in question in another court; and that the judgment of a court of exclusive jurisdiction is, in like manner, conclusive upon the same matter coming incidentally in question in another court, between the same parties, for a different purpose. But neither the judgment of a court of concurrent or exclusive jurisdiction is evidence of any matter which comes collaterally in question, though within their jurisdiction ; nor of any matter to be inferred by argument from their judgment. Duchess of Kingston’s case, 11 State Tri. 261. Swift’s Ev. 10. 12. Peake’s Ev. 34. Phill. Ev. 234. In order to constitute a former judgment an estoppel, or, in other words, to render it conclusive, on any matter, it is necessary that it should appear that the precise point was in *69issue and decided; and that this should appear from the record itself. Smith v. Sherwood, 4 Conn. Rep. 276. Sintzenick v. Lucas, 1 Esp. Rep. 43. Church v. Leavenworth, 4 Day, 274. Fairman v. Bacon, 8 Conn. Rep. 418. And although it is not necessary that the fact to be proved by the record should have been solely and specifically put in issue on the former trial; yet the fact must be one which is essential in order to uphold the judgment or decree. Stark. Ev. pt. 2. p. 200. Coit v. Tracy, 8 Conn. Rep. 268. Fairman v. Bacon, 8 Conn. Rep. 419. 425.
Tested by these principles, the record in question, if admissible at all, cannot be deemed conclusive for the purpose for which it was offered in evidence.
The first bill alleged, that the owners of the lower mill, [the plaintiffs and Scovil,~\ had a right to a priority over the owners of the upper mill, [the defendants,] in the use of the water of said pond, so that none of it should be used by the latter, when it was wanted for the former ; and that for six months next preceding said bill, the defendants had, by the means therein set forth, diverted the whole of said water from the lower mill; thus depriving the plaintiffs altogether of the use of the water and of their said mill; and that the defendants threatened that they would continue, and were taking measures, so to do ; and prayed that the defendants should be enjoined against said acts, and to cease from diverting any part of said water from said lower mill.
Such facts were found, with regard to the rights of the parties to the use of the water, that the court decided, that each of the mills was entitled to a moiety of the water of said pond, and that the plaintiffs had aright to take their part, by means of a conductor from the flume. 12 Conn. Rep. 327.
With respect to the conduct of the defendants, it was found, substantially, that after the rights of the several parties were acquired in the respective premises, the defendants lowered an orifice in the flume, and thereby almost entirely diverted the water from the plaintiffs’ works, and that they had denied, and did then deny, the right of the plaintiffs to take any water for the use of the lower mill, by means of a conductor placed in the flume ; that, by means of these acts of the defendants, the plaintiffs were unable to operate their works *70more than about three hours in a day, and during a great part the time, none at all. A decree was passed, enjoining the defendants against preventing the plaintiffs from drawing one half of the water in the pond, by means of said flume and conductor, and obstructing the plaintiffs in the enjoyment of one half of said water.
I have not recited the language of the finding, because it is deemed unnecessary, and would be comparatively unintelligible. It does not ascertain, with precision, the proportion of the water which had been used, either by the plaintiffs or defendants, or the particular periods or length of time during which the plaintiffs were deprived of it, nor the extent of that deprivation. It does not profess to do so ; nor was it necessary for the purposes of that proceeding, as it would have been, if the object of it had been to take an account of the water used by the respective parties, or to lay the foundation for a recovery in damages ; neither of which was sought in the bill: and especially, it is not found, that, for and during the period of six months prior to the bringing of the bill in that case, the defendants had used more than half of the water in said pond. That fact is not found directly, or by necessary construction ; and it is doubtful whether it results even from argument or probable inference. Nor would that fact be essential to uphold the decree in that case. The bill for an injunction, as in all such applications, was addressed to the discretion of the court, although that discretion must be governed by settled and known rules. (12 Conn. Rep. 327.) The injunction was granted on the ground that the acts of the defendants, in depriving the plaintiffs of their proportion of the water, of which they were entitled to a joint use, was inequitable and unconscientious; and accompanied by evidence of an intention to continue such acts, ought to be restrained. It was not necessary, in order to warrant the interposition of the court by injunction, that the fact, of which the record is claimed to be evidence, should be precisely proved and found. It would have been justified, by evidence going to a less extent. If, therefore, the record offered be admissible as evidence, it is not to be deemed conclusive, on any principle hitherto adopted in regard to the effect of judgments or decrees.
It may indeed be well doubted, whether the decree on a *71bill of injunction merely, is ever to be considered as conclusive, excepting perhaps so far as it may settle the rights in dis- - pute between the parties. Those rights being decided, the propriety of granting this peculiar and specific remedy for an actual or threatened violation of those rights, rests in the sound discretion of the court, to be exercised in the particular circumstances of the case, and often for a particular and temporary purpose only; and a decree or order thus made would hardly seem to fall, unless to the limited extent suggested, within the reason or policy which gives to ordinary judgments a conclusive effect. Camp. v. Bates, 11 Conn. Rep. 51.
It is unnecessary to determine whether this is to be considered as a bill seeking for an account of the use of property to which the parties are jointly entitled, or as a bill in chancery substituted for an action on the case to recover damages sustained by the plaintiffs and Scovil, the joint owners of the lower mill, in consequence of a violation of their rights, by Scovil and Allison, the joint owners of that above, rendered necessary by the technical rule which precludes the same persons from being both plaintiffs and defendants in an action at law. These two descriptions of bills are, as has been argued at the bar, entirely different in their nature ; the evidence to sustain them would be unlike ; and the recovery in them would proceed on different principles. But the proper mode of correcting any error in the proceedings of the committee, growing out of a misapprehension of the true character of the bill, would be by a remonstrance to their report, where such errors might be rectified, and not by a writ of error to reverse the judgment of the court below, on a question of law presented by the report, and not decided by the committee.
We think that the judgment complained of ought to be affirmed.
In this opinion the other Judges concurred.
Judgment affirmed.